DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract discloses a resonant pressure sensor and the components it includes, however it does not describe any improvement made by the sensor to the art.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Resonant Pressure Sensor With Improved Linearity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herb et al US5747705 (hereinafter “Herb”).
Regarding claim 1, Herb discloses an resonant pressure sensor (sensor-10), comprising: a housing (See Col 5 line 45-56, Fig 10a-c); a housing-fixed portion (substrate-15, area below 
Regarding claim 2, Herb discloses the substrate (lower layer-12) has a cantilever structure whose support point is the substrate-fixed portion (anchor region-25 and 26). (See Col 5 line 14-29, Fig 4a-h and 5-6).
Regarding claim 3, Herb discloses the substrate (lower layer-12) has a strain-mitigating hole (trench-52) that penetrates the substrate. (See Fig 9a-b)
Regarding claim 4, Herb discloses the first resonator (resonator-14) is made of a semiconductor material that comprises an impurity, a concentration of the impurity is 1x100 (cm-3) or higher, and an atomic radius of the impurity is smaller than an atomic radius of the semiconductor material (See Col 4 line 15-57).
Regarding claim 5, Herb discloses a second resonator (resonator-41) disposed in the substrate (See Fig 7a-8b), wherein the second resonator detects a change of a resonance frequency based on the strain in the substrate caused by the static pressure applied by the pressure-receiving fluid, and the second resonator has a pressure sensitivity of the resonance 
Regarding claim 6, Herb discloses  the substrate further comprises another substrate-separated portion, and the second resonator is disposed in the another substrate-separated portion (Fig 8a-8b shows multiple resonators built in different configurations suspended independently similarly to that of resonator-14).
Regarding claim 7, Herb discloses the first resonator (resonator-14) and the second resonator (resonator-41) are made of a single-crystal silicon material (Col 2 line 64 – Col 3 line 54) that comprises an impurity, a concentration of the impurity in the first resonator differs from a concentration of the impurity in the second resonator by one or more order of magnitude when a unit is made to be (cm-3), and the second resonator has a temperature coefficient of the resonance frequency that is greater than a temperature coefficient of the resonance frequency of the first resonator. (See Col 4 line 15-57)
Regarding claim 8, Herb discloses along a thickness direction of the substrate (substrate-12), a thickness dimension of the second resonator (resonator-41) is greater than a thickness dimension of the first resonator (resonator-14). (Col 3 line 21-54)
Regarding claim 9, Herb discloses the substrate (substrate-12) further comprises: a base substrate that comprises the substrate-fixed portion and that is fixed to the housing-fixed portion; and a support substrate that is connected to the base substrate; a fixed portion that is fixed to the base substrate; and a separated portion that is separated from the base substrate and that extends from the fixed portion, and the pressure-receiving fluid is interposed in a gap between the base substrate and the support substrate and envelops the separated portion (Col 4 line 15-67). (See Figs 4a-d, 5-6)
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855